DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 10/6/21 has been entered. 

Applicant’s arguments filed 10/6/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 10-11, 13, 15-17, 19 and 27-34 are pending and under examination in this office action.
		

The rejection of claims 10-17 under 35 U.S.C. 112, first paragraph, is withdrawn due to the amendment of the claims.  
	

The rejection of Claims 10
Applicants' arguments, filed have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Modified Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 10-11, 13, 15-17, 19 and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bivona et al. (US 2014/0121126) in view of Vincent et al. (Current Oncology 19(1); S33-S34; 2012) and Martinez-Aranda et al. (Oncotarget, 6(42); 44254-44274) and further in view of Manzoor et al. (WO 2014/002108) and Kannan et al. (US 10,426,842) and Setiadyet al (WO 2013/078271) and Babu et al. (Nanoparticles for siRNA based gene slicing in tumor therapy (IEEE Trans Nanobioscience. 2016 December ; 15(8): 849–863) and Kohn et al. (Gene Expression and Molecular Interactions (2012); 7(5); e35716 18 pages
With regards to instant claim 10-11, Bivona et al. teach treating epidermal growth factor receptor (EGFR) inhibitor resistant cancer (see 0005) administering at least two types of inhibitors (i.e., an AXL inhibitor and an EGFR inhibitor (see 0010) and can be administered alone or in combination (see 0180) with an anticancer drug erlotinib (as required by instant claim 13 and 17, see Fig.7) and the cancer is NSCLC (as required by instant claim 18, see 0051) intravenously (as required by instant claim 19, see 0067).  As evidence by Vincent EGFR is an upregulated biomarker gene of cancer) wherein the size of the tumor is reduced (see 0068; as required by instant claims 11, 13, 27-30 and thus will reduce the specified 25%, 30%, 40% and or 50% once administered as required by instant claims because the characteristics of the composition would not change. As stated in the MPEP 2112.01 “products of identical chemical composition 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."
However Bivona fails to teach fails to teach that the at least two upregulated biomarker genes AXL and FN14 and also wherein the anticancer treatment is an anticancer drug.  Nonetheless teaches that AXL inhibitor restores erlotinib (an anticancer drug) thus indicating the use of an anticancer drug erlotinib (as required by instant claims 10, 13, 17 and 34) administered intravenously (see supra, as required by instant claim 19).
Vincent teaches treating cancer with EGFR and ALK cancer biomarkers may have an indirect value as predictors of sensitivity to chemotherapy (see abstract) and influence management of metastatic non- small lung cancer (see introduction and summary).
Martinez-Aranda teaches that FN14 are predictive biomarkers overexpressed primarily in breast cancer wherein GRP94 and FN14 are identified (see abstract and 
Manzoor et al teach nanoparticles capable of delivering multiple therapeutic molecules (see Abstract, page 1), one of which can be siRNA (see first paragraph on page 2), another one is protein (see first paragraph on page 6) and such therapeutic molecular can target EGFR (see pg 2, 2nd para).  
Kannan et al. teaches nanoparticle delivery attached to a siRNA (see abstract) conjugated to a Cetuximab (see Fig. 2) on the surface and the anticancer drug giftinib (see Fig. 2) for treating cancers (see col. 4, lines 11+) intravenously (see example 4 as required by instant claim 19)
Setiadyet al teach conjugates of siRNA with EGFR targeting antibody such as cetuximab (see paragraph [0041]) for inhibition of tumor cell growth (see Abstract, paragraph [00124]).  
Babu teaches nanoparticles or nanostructured carriers have increasingly been adopted as reliable non-viral siRNA delivery systems [17]. The advantages of using nanoparticles for siRNA delivery, particularly at a systemic level, include i) the prolonged half-life of siRNA in blood, ii) improved pharmacokinetics, and iii) preferential targeting of tumor tissues by an Enhanced Permeation and Retention (EPR) effect. It is 
Kohn teaches human tumor cell that have prominent genes such as AXL and FN14 (see abstract).
It would be obvious to one of ordinary skill in the art to combine the cited prior art to archive the instant claim invention with a reasonable expectation of success to incorporate nanoparticles with at least two upregulated biomarker gene inhibitors in the treatment of cancers for specific targeting.  The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07. 
Thus the level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical nanoparticle research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, nanoparticle polymer chemistry— without being told to do so. Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability 

	
No claims allowed.	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/12/21